DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated February 10, 2022.  Claims 13-24 are presently pending and are presented for examination.

Examiner’s Amendment/Rejoinder of Claim 24

Applicants have amended independent claim 24 to include the subject matter of allowed claim 13 and is similar in subject matter and limitations.  Therefore, claim 24 has been rejoined and allowed for the same reasons as claim 13.

Reason for allowance

Independent claims 13 and 24 are allowed for the foregoing reasons.
The features of wherein the processing device generates straight line images as images of straight lines vertically extended from both ends in a width direction of the working implement to the object to be worked, the processing device generates a tooth point position image projecting a line connecting respective intersections between the vertically extending straight lines and the object to be worked, onto the surface of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Examiner, Art Unit 3669